Case 1:20-cv-00335-WES-PAS Document 37 Filed 08/25/20 Page 1 of 2 PageID #: 208



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

 ______________________________
                               )
 EUGENE NICHOLAS ERMILO SANTOS,)
                               )
           Plaintiff,          )
                               )
      v.                       )                   C.A. No. 20-335 WES
                               )
 JOHNSON AND WALES UNIVERSITY, )
 et al,                        )
                               )
           Defendant.          )
 ______________________________)

                                      ORDER

       On August 12, 2020, Magistrate Judge Lincoln D. Almond filed

 a Report and Recommendation (“R.&R.”), ECF No. 12, which granted

 Plaintiff’s Application to Proceed Without Prepayment of Fees and

 recommended that the Court dismiss Plaintiff’s Complaint without

 prejudice.       Specifically,      Judge     Almond    determined    that     the

 Complaint is “frivolous,” and “fails to state a claim on which

 relief     may   be     granted.”     R.&R.     2.     (citing   28   U.S.C.    §

 1915(e)(2)(B)).         Plaintiff has filed an objection to the R.&R.

 After having reviewed the relevant papers, the Court ACCEPTS the

 R.&R. and ADOPTS the recommendations and reasoning set forth

 therein.

       Accordingly, Plaintiff’s Motion for a Temporary Restraining

 Order is DENIED AS MOOT.            Further, the substantially identical

 Amended Complaint, ECF No. 30, also fails for the same reasons as
Case 1:20-cv-00335-WES-PAS Document 37 Filed 08/25/20 Page 2 of 2 PageID #: 209



 Plaintiff’s initial Complaint.       Plaintiff’s Complaint and Amended

 Complaint are therefore DISMISSED without prejudice.

 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: August 25, 2020




                                      2
